Citation Nr: 1013682	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-16 712A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUES

1.  Whether an overpayment of Chapter 30 education benefits 
in the calculated amount of $34,786.27 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits, in the calculated amount of 
$34,786.27.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979, and from January 1981 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2003 determination, the Education Center at the 
RO retroactively terminated the Veteran's Chapter 30 
education benefits, effective June 7, 1999, resulting in an 
overpayment in the amount of $34,786.27.  In September 2003, 
the Veteran disagreed with the validity of the debt and a 
statement of the case (SOC) addressing this issue was 
provided to him in April 2004.  The Veteran perfected an 
appeal of this issue by submitting a substantive appeal in 
May 2004.

In an April 2004 determination, the Committee on Waivers and 
Compromises (Committee) at the RO denied the Veteran's 
request for a waiver of recovery of the $34,786.27 
overpayment at issue in this case.  In December 2005, after 
reviewing the temporary file provided to it by the RO, the 
Board determined that the Veteran's May 2004 substantive 
appeal with regard to the validity of the debt, when read in 
conjunction with previous statements requesting a waiver of 
overpayment, amounted to a timely notice of disagreement 
(NOD) with the April 2004 Committee decision.  Accordingly, 
the Board remanded the matter to the RO for the issuance of a 
SOC addressing the waiver issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board further directed the RO to 
readjudicate the validity issue in accordance with VA O.G.C. 
Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).

In response to the Board's remand, the RO provided a June 
2006 Report of Contact indicating that the issues remanded by 
the Board "were previously addressed in the SOC of 3-3-05, 
Denial of Waiver, and in the SOC of 4-1-04, Validity of 
Debt."

In November 2006 and February 2008, the Board again remanded 
the matter, in light of the RO's failure to comply with its 
original December 2005 remand.  Stegall v. West, 11 Vet. App. 
268 (1998) (holding that a remand by the Board confers on a 
veteran, as a matter of law, the right to compliance with the 
remand orders, and that VA has a concomitant duty to ensure 
compliance with the terms of the remand).  Unfortunately, the 
RO has again failed to comply with the terms of the February 
2008 remand.  Thus, another remand is required.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Reason for Remand:  Stegall violation

The record on appeal remains incomplete.

Again, as previously noted in its November 2006 and most 
recent February 2008 remand, the record currently before the 
Board consists only of an incomplete temporary file.  It was 
noted that this file does not contain a copy of the March 3, 
2005, SOC issued with respect to the April 2004 adverse 
waiver decision.  Finally, the record does not indicate 
whether the Veteran has perfected an appeal with the April 
2004 Committee decision denying the Veteran's request for a 
waiver of recovery of the $34,786.27 overpayment at issue in 
this case.

In its November 2006 remand, the Board specifically noted 
these deficiencies and ordered the RO to obtain the Veteran's 
complete VA claims folder, as well as any additional 
pertinent records.  The RO failed to comply with this remand 
order.  In addition, the RO failed to readjudicate the issues 
on appeal, including the waiver issue, and provide a 
supplemental statement of the case (SSOC) addressing both the 
validity and the waiver issue.  See VA O.G.C. Prec. Op. No. 
6-98.

The Board notes that a May 2007 SSOC was issued which 
determined that the denial of the waiver request was valid.  
Under adjudicative actions, in March 2007, it was determined 
that the SOC is in the education file and a request was sent 
for the claims file from Manila.  Later in March 2007, 
information was received indicating that the claims file was 
not available.  It was in transit to the AMC.  However, the 
original claims file has not been obtained for the Board's 
review.  

The Board must emphasize that this is the fourth remand for 
compliance.  The United States of Appeals for Veterans Claims 
has held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
these issues must be remanded for compliance with the 
instructions of the previous Remands.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain the Veteran's 
complete claims file.  It should be noted 
that in March 2007, the Veteran's claims 
file was noted to be in transit to the 
AMC.  A search for the Veteran's claims 
file should be made at the AMC, Manila RO, 
as well as at the Muskogee RO.  All 
efforts to locate the Veteran's claims 
file must be clearly documented in the 
record.  If the original claims file 
containing the Veteran's education related 
information cannot be located, the record 
must be so documented.  It must be 
emphasized that this is the fourth remand 
to obtain the original claims file.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


